OECNEY       GENERAL
                     OF    TE,XAS




Hon. H. Pat Edwards
Civil District Attorney
Records Building
Dallas County
Dallas 2, Texas
Dear Sir:                 Opinion No, O-6381
                          Re: Can Sheriff of Dallas County or
                               his deputies be paid by the
                               county the expenses of bperation,
                               maintenance and depreciation on
                               automobiles owned personally by
                               them and used officially; in,a
                               %Xnp sum" monthly allowance, OP
                               must such expenses be paid on a
                               4+!per mile basis?
       We have received gou~ recent communication wherein you
ask our opinion on the following specific questions:

    398f14Z1i~aDb~~~~~3Co~~~~~i~~~~gSahe~oi~;t1~~~o~i~f
    dep&ies personally'own the automobiles operated In
    the Sheriff's Department on official county business,
    can the Commissioners' Court legally allow the Sheriff
    and his deputies a 'lump sum" monthly allowance per
    car for the operation, maintenance and depreciation
    of said cars?
       "(b) If your answer to the preceding question
    is in the affirmative, is there any limit, other than
    the Court's conclusion of a reasonably necessary sum,
    to the amount allowable?
      "(c) If your answer to question (a) is in the
   negatfve, and Article 3899 is the controlling
   statute, would it be legal, in your opinion, for
   the Commissioners' Court, by mutual agreement with
   the Sheriff and his deputies, to determine a fixed
   amount acceptable to the Sheriff and his deputies,
   for use of their personally owned caps in the
   Sheriff'3 Department and to pay said amount In
   lieu of the four (f cents per mile basis, pro-
   vided the figure mutually agreed upon does not ex-
Hon. H. Pat Edwards, page 2        O-6381


    teed the Court's estimate of the four (4$) cents
    per mile per car on the average?"
       The Sheriff of Dallas County receive3 a salary as com-
pensation for his services.
       Article 3899, Vernon's Annotated Clvl Statutes, reads,
in part, as follows:
       11
        0 0 D L10
      "(b) Each officer named in this Act, where he
   receives a salary as compensation for his services,
   shall be entitled and permitted to purchase or
   charge to his county all reasonable expenses neces;
   sary in the proper and legal conduct of his office,
   premiums on officials' bonds, premiums on fire,
   burglary, theft, robbery Insurance protecting public
   funds, and including the cost of surety bonds for
   his deputies, provided that expenses incurred for
   premiums on officials' bonds for the county treasurer,
   county auditor, county road commissioners, connty
   school superintendent, and the hide and animal in-
   spector, including the cost of surety bonds for any
   deputies of any such officers, may be also included,
   and such expenses to be passed on, predetermined and
   allowed in the time and amuunt, as nearly as possible,
   by the Commlssioners Court once each month for the en-
   suing month, upon the application by each officer,
   stating the kind, probable amount of expenditure and
   the necessity for the expenses of his office for
   such ensuing month which application shall, before
   presentation to said court, first be endorsed by the
   county auditor, if any, otherwise the county treasurer,
   only as to whether funds are available for payment of
   such expenses. O D y O O"
      "The Commissioners Court of the county of the
   sheriff's residence may; upon the written and sworn
   application of such officer, stating the necessity
   therefor, allow one OP more automobiles to be used
   by the sheriff in the drscharge of official busi-
   ness, which, If purchased by the county shall be
   bought in the manner prescribed by law for the pur-
   chase of supplies and paid for out of the General
   Fund of the county and they shall be reported and
   paid in the same manner as herein provided for other
   expenses.
       "Where the automobile or automobiles are owned
Hon. H. Pat Rdwards, page 3         O-6381


    by the Sheriff or his deputies, they shall be allowed
    four (4) cents for each mile traveled in the discharge
    of official business, which sum shall cover all ex-
    penses of the maintenance, depreciation, and operation
    of such automobile. Such mileage shall be reported
    and paid in the same manner prescribed for other allow-
    able expenses under the provisions of this section.
    No automobile shall be allowed for any Deputy Sheriff
    except those regularly employed In outside work. It
    shall be the duty of the County Auditor, if any, other-
    wise the Commissioners Court, to check the speedometer
    reading of each of said automobiles, owned by the county
    once each month and to keep~a public record thereof;
    no automobile owned by the county shall be used for
    any private purpose. . D . e . .
        Sec. 19 of Art, 3912e, V.A.C.Z., reads, in part, as fol-
lows:
       11
        . D . 0 provisions of this Section shall apply
    to and control in each county in the State of Texas
    having a population in excess of one hundred and
    ninety (190,000) thousand inhabitants according to the
    last preceding Federal census. o . . e The Commissioners
    Court may allow, upon the written and sworn application
    of the sheriff showing the necessity therefor, one or
    more automobiles to be used by the sheriff or his
    deputies in the discharge of his official duties, which,
    if purchased by the county, shall be bought in the
    manner pPescPibed by law for the purchase of supplies,.
    and shall be paid for out of the Officers' Salary Fund,
    and said automobiles shall be and remain the property
    of the county. The expense of operating and main-
    talning said automobile shall be pald in the manner
    and subject to the provisions herein provided for
    other expense items, The Commissioners Court by an
    order entered of record may make provision for pay-
    ment of depreciation upon automobiles owned per-
    sonally by the sheriff OP his deputies. . . e . 0 .'
       As we see it, the solution of your questions depends
upon which of the two next-above quoted statutes is applicable
to the subject in question in Dallas County.
       In 1937 the 45th Legislature at its Regular SesSiOn
amended Art. 3699, swra, and added the words: "including the
cost of surety bonds for his Deputies", to the list of expenses
 payable by the county fOP "each officer named in this Act,
where he receives a salary~as compensation for his SePviCes".
The same Legislature thereafter at its 1st Called Session amended
Hon. H, Pat Edwards, Page 4         O-6381


Subsection (L) of Section 19, Chap. 465, Acts of the 44th Leg.,
Second Called Session (Sub-section (L) of Section 19 of Article
3912el,V.A.C,Z,,) and added the words: "premiums on deputies'
bonds   to the list of expenses payable by the county for "each
distrigt, county, and pPecinct officer receiving an annual sal-
ary as compensation", and in section 2 of said amendment by way
of Peason therefor, said as follows: “The importance of this
legislation and the crowded condition of the calendar and the
fact that the Cfflcers' Saiary Bill was amended at the last
Regular Session so as to declare premiums on deputies' bonds a
legal expense of office in counties containing a,population of
less than one hundred and ninety thousand (lgO,OOO), but was
not so amended to make a like provision applicable to counties
containing a population in excess of that figure creates an
emergency and an imperative public necessity, etc. D DIJ(Under-
3coPing ours).
       From the next-above paragraph, it seems clear tous
that the 45th Legislature considered Article 3899, supra, as
applying only to counties with less than 190 000 population.
This it so declared in the emergency clause fSection 2, supra)
of said above described amendment. While not conclusive, an
emergency clause may be considered if it sheds light upon the
inquiry~and will aid in ascertaining the legislative intent,
39 Texas Jurisprudence, page 228, Also, an amendment may con-
stitute a legislative interpretation of the amended law, wh~ich
is entitled to much weight, 39 Texas Jurisprudence, page 240,
With this in mind, the Legislature Pe-enacted in said amend-
ment the terms providing for t'heallowance of one or moPe
automobiles for the use of the sheriff or his deputies, owned
either by the county OP 'bythe sheriff or his deputies, pro-
viding for the payment by the county of the opepating and main-
tenance expenses of such automobiles, and further providing
for the payment by the county of depreciation on such automo-
biles as are owned personally by the sheriff OP his deputies
and used officially0
       FurthePmore, the Legislature by express terms made the
provisions of Section 19, Article 3912e, supra, "apply to and
control in each county I-'-'naving a population In excess of
one hundPed and nine'ty (190,000) thousand inhabitants." Thfs
in itself, we believe, would remove this particular subject
from~any contrary restrftlon imposed by said Art. 3899, even
if same were applicable generally to counties having the popu-
lation of Dallas County.
       Therefore, it is OUT opinion that the provisions appli-
cable to Dallas County aPe those contained in Sec. 19 of Art.
3912e, supra,
Hon. H. Pat Edwards, page 5         o-6381


       As said, Sec. 19 of Art. 3912e, provides that the ex-
penses of operating and maintenance of such automobiles shall
be paid in the manner and subject to the provisions herein pro-
vided for other expense items, we further conclude that such
ooeratinn and mafntenance expenses can be Daid only when actu-
ailg lnckred in carrying out the duties of the sheriff's of-
fice, as provided in respect to other claims for actual and
necessary expenses by Subsection (L) of Section 19, Article
3912e, V.A.C.S. Stated differently, no "lump sum" allowance
could be allowed prior to the actual incurring of such expenses,
as it would be a matter of speculation as to the exact sum
that might be incurred. All such claims are subject to the
audit of the county auditoTe In respect to an allowance for
peureciation on such automobiles, a 'lump sum" allowance could
be allowed each month, for each of such automobiles, owned by
the sheriff OP his deputies and so~used, by an order of the
Commlsstoners' Court entered of record, subject only to the
reasonable discretion of such Court.
       Trusting the above fully answers your questions, we
are
                                  Yours very truly
                               ATTORNEY GENERAL OF TEXAS
                                  By s/Robert L. Lattlmore, Jr,
                                       Robert L. Lattimore, Jr.
                                       Assistant.
RLL:rt:wc
APPROVED JAN 31, 19;45
s/Grover Sellers
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman